                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI


A.P.,

               Plaintiff,

vs.                                                        Civ. No. 4:19-cv-00351-SRB

WILLIAM JEWELL COLLEGE,

               Defendant.


               NOTICE OF VIDEOTAPED DEPOSITION DUCES TECUM

        PLEASE TAKE NOTICE that the videotaped deposition duces tecum of Kimberly

Brown, PhD., ABPP, will be taken on October 29, 2020 commencing at 10:00 a.m. via

Bluejeans Teleconference.

        The deposition will continue from time to time until completed.

        Kimberly Brown, PhD., ABPP is to bring the materials described in the Attachment A.


                                             HARRIS AND HART, LLC




                                             ____________________________________
                                             Brette S. Hart                   #57593
                                             Bradley L. Akins                 #62717
                                             Matthew W. Greenberg             #66434
                                             9260 Glenwood Street
                                             Overland Park, Kansas 66212
                                             (913) 213-6980/FAX (913) 213-6991
                                             bhart@harrisandhart.com
                                             bakins@harrisandhart.com
                                             mgreenberg@harrisandhart.com
                                             ATTORNEYS FOR PLAINTIFF




                                                                                              1

         Case 4:19-cv-00351-SRB Document 100 Filed 10/06/20 Page 1 of 7
                                       Certificate of Service
       I hereby certify that the foregoing has been executed by the undersigned and a copy of
same has been filed with the Clerk of the Court using the CM/ECF electronic system this 6th day
of October, 2020.

Copies electronically mailed to:

Sommers Court Reporting
office@sommersreporting.com

Legal Video
office@sommersreporting.com




                                            ____________________________________
                                            Brette S. Hart




                                                                                              2

         Case 4:19-cv-00351-SRB Document 100 Filed 10/06/20 Page 2 of 7
                                        EXHIBIT A


DEFINITIONS

     Unless otherwise indicated, the following definitions apply to these Requests:

  1. “A.P.” refers to the plaintiff in the lawsuit captioned A.P. v. William Jewell College, Case

     No.: 19-cv-00351-SRB.

  2. “Communication” means any form of written communication, including mail, electronic

     mail, text messages, social media communications, and any documentation (such as notes)

     of in-person communications.

  3. “Document” means and includes every writing and record, whether in paper or electronic

     form, including documents stored in physical files as well as electronic files.

  4. “Report” means the expert report authored by you and dated September 18, 2020, for the

     lawsuit captioned A.P. v. William Jewell College, Case No. 19-cv-00351-SRB, and any

     subsequent reports.




       Case 4:19-cv-00351-SRB Document 100 Filed 10/06/20 Page 3 of 7
DOCUMENTS TO BE PRODUCED

1. Your entire file relating to your work on this case.

2. A current curriculum vitae;

3. Any documents or materials reviewed in preparation for this deposition, including, but not
   limited to, correspondence, medical materials, photographs, radiologic films, witness
   statements, deposition transcripts, and any other documents concerning this case;

4. Any documents or materials reviewed by the deponent in preparation or formulation of the
   deponent’s opinions in this case, including, but not limited to, correspondence, medical
   records, radiologic films, medical materials, photographs, witness statements, deposition
   transcripts, and any other documents relative to this case;

5. Any articles, treatises, publications, deposition transcripts, test results, or other materials
   reviewed in preparation for this deposition or used in the formulation of deponent’s
   opinions in this case;

6. Any notes or documents prepared by the deponent in the preparation or formulation of
   opinions in this case or in preparation for this deposition, including, but not limited to, any
   letters, reports or other written or typed memoranda;

7. Any other documents reviewed in preparation for this deposition or upon which the
   deponent bases any findings, conclusions, or opinions in this case;

8. A bibliography of all books, chapters, articles, or other literature authored by deponent
   relating to the practice of medicine or medical/legal issues;

9. Copies of any unpublished articles written, in whole or in part, by deponent, including
   articles submitted for publication;

10. Any list or other document(s) reflecting any and/or all occasions on which deponent has
    given sworn deposition testimony or trial testimony;

11. Any correspondence or other materials received from counsel for defendants or defense
    counsel’s office concerning this case;

12. Any correspondence or other materials sent to counsel for defendants or the office of
    defense counsel concerning this case;

13. All documents relating to fees charged by the deponent in this case;

14. Deponent’s fee schedule.




     Case 4:19-cv-00351-SRB Document 100 Filed 10/06/20 Page 4 of 7
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                         Western District
                                                       __________ Districtofof
                                                                             Missouri
                                                                               __________

                                                                               )
                               Plaintiff                                       )
                                  v.                                           )       Civil Action No.
                                                                               )
                                                                               )
                              Defendant                                        )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To:

                                                       (Name of person to whom this subpoena is directed)

        Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:



 Place:                                                                                 Date and Time:



        Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                                 Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:

                                  CLERK OF COURT
                                                                                            OR

                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party)
                                                                        , who issues or requests this subpoena, are:



                                Notice to the person who issues or requests this subpoena
A notice and a copy of the subpoena must be served on each party in this case before it is served on the person to whom
it is directed. Fed. R. Civ. P. 45(a)(4).
                      Case 4:19-cv-00351-SRB Document 100 Filed 10/06/20 Page 5 of 7
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

                I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

                I returned the subpoena unexecuted because:
                                                                                                                                              .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                      .

My fees are $                                      for travel and $                             for services, for a total of $                .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:




                      Case 4:19-cv-00351-SRB Document 100 Filed 10/06/20 Page 6 of 7
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).




                       Case 4:19-cv-00351-SRB Document 100 Filed 10/06/20 Page 7 of 7
